Citation Nr: 0620833	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  04-39 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel
      

INTRODUCTION

The veteran served on active duty from November 1982 to 
July 1984.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Denver, Colorado (RO), which denied service connection for 
PTSD. 

Pursuant to a request received in October 2004, the 
appellant testified at a Board Video Conference hearing 
before the undersigned Veterans Law Judge in March 2005.  
The transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

The veteran alleges that while in service she was sexually 
harassed by other men (claim statement submitted in March 
2002).  In an August 2002 PTSD questionnaire, she stated 
that while in service a seaman had attempted to have sex 
with her, but she had ran away and returned to her duty 
station.  In March 2003, during a VA examination, the 
veteran stated that she was raped during service.  She 
contends that her PTSD is due to the in-service sexual 
assault.  The incident allegedly occurred in or about 
March 1984.  The relevant evidence is summarized below.

The veteran entered and was discharged from service as a 
male.  The post-service medical records reflect that in 
September 2000, the veteran underwent sex reassignment 
surgery.

The service personnel records show that during service the 
veteran was enrolled in the Nuclear Power Program.  The 
records reflect that he was reprimanded several times 
regarding tardiness, as well as failure to complete 
homework and required study hours under the program.  
Behavioral problems were documented since approximately 
August 1983.  The veteran was referred for a psychiatric 
evaluation.  The examiner noted that the veteran was upset 
about being enrolled in the Nuclear Power program.  
Complaints included "feeling like an outsider".  The 
examiner indicated that the veteran seemed to be very 
sensitive about how he was perceived by others.  He 
displayed ideas of reference, derealization and 
depersonalization.  His affect was inappropriate.  The 
examiner concluded that the veteran had serious 
psychiatric problems.  He was diagnosed with schizotypal 
personality, moderate to severe, which existed prior to 
service.  The examiner recommended separation from 
service.  He was honorably discharged in July 1984.

Post-service medical records contain several diagnoses for 
multiple psychiatric conditions, to include depressive 
disorder, personality disorders, mood disorder, 
disassociative disorder, schizoaffective disorder and 
PTSD.  Medical records from 1994 show that the veteran had 
relationship issues with his wife, along with gender 
identity issues.  He underwent a psychological evaluation 
in February 1998.  At the time, the veteran stated that he 
would undergo hormone therapy and would eventually have 
gender reassignment surgery.  He reported that his wife of 
12 years had filed for divorce in light of his decision to 
become a female.  He related attempting suicide because 
his wife had filed for divorce.  The veteran denied a 
history of sexual abuse.  

The post-service medical records reflect a diagnosis of 
PTSD as early as January 2001, after gender reassignment 
surgery.  She reported a history of having been sexually 
abused by her father as a child and being raped 2 years 
prior to the evaluation.  She also reported having been 
under tremendous stress due to family related problems and 
attempting suicide on several occasions due to these 
problems

In March 2003, the veteran underwent a VA psychological 
evaluation.  She reported a history of significant 
childhood sexual abuse coupled with identity and gender 
problems.  The veteran gave a history of having been raped 
in April 1984 while in service.  However, the examiner 
indicated that a complete evaluation was not possible due 
to the level of stress displayed by the veteran while 
recounting her trauma.  The examiner indicated that the 
veteran met the criteria for PTSD due to military related 
trauma, based upon a history provided by the veteran.  
Accordingly, there is evidence of a diagnosis of PTSD 
linked to an alleged in-service stressor.

During an April 2003 VA psychiatric examination, the 
veteran reported that she had been born a hermaphrodite 
and her parents chose to raise her as a male.  She stated 
that she was first psychiatrically hospitalized while in 
service, in 1984.  The veteran related that she was 
forcibly raped and beaten up in April 1984.  She stated 
that she had been sodomized.  She indicated that since 
service discharge, she was sexually/physically assaulted 
in 1998, 1999 and in 2002.  Following an evaluation, the 
examiner diagnosed gender identity disorder, 
disassociative disorder, PTSD, mood disorder (not 
otherwise specified and to rule out bipolar disorder), and 
an eating disorder, not otherwise specified.

The veteran contends that she experienced several 
traumatic events, to include being sexually assaulted and 
beaten in March 1984 or April 1984.  In statements 
submitted in support of her claim for PTSD, and in a 
hearing held in March 2005, the veteran described her 
attacker as a seaman who was white and had 3 stripes on 
his arm.  She did not identify individuals involved in any 
of the alleged in-service incidents by name nor was there 
evidence of complaints filed by the veteran or official 
investigations or actions taken in response to any of 
these alleged incidents.  The service medical records show 
no findings that suggest the veteran was beaten or 
sustained any type of physical trauma.

Attempts to verify the veteran's stressors have been 
unsuccessful and the veteran has not submitted any 
supportive evidence to corroborate any of these claimed 
in-service events, to include sexual assault.  Although 
the veteran testified at the March 2005 hearing that she 
had told the wife of a sailor about having been beaten and 
sexually assaulted, she could not remember her name.  The 
current record is devoid of any supportive evidence from 
law enforcement authorities, rape crisis centers, mental 
health counseling centers, hospitals, physicians, tests 
for sexually transmitted diseases, or statements from 
family members, roommates, fellow service members, or 
clergy.  However, as explained in more detail below, 
further development is indicated, to include ensuring that 
the veteran is fully informed of the special evidentiary 
development procedures for PTSD claims based on personal 
assault.

The record shows that PTSD was diagnosed in January 2001, 
approximately 17 years after she left service.  It was not 
until March 2003, that the veteran reported having been 
raped in April 1984 while in service.  Additional history 
included being was raped 3 times following service 
discharge.  While the examiner indicated that the veteran 
met the criteria for PTSD due to military related trauma, 
a complete evaluation was not possible due to the level of 
stress displayed by the veteran while recounting her 
trauma.  

The Board notes at the outset that, in Patton v. West, 12 
Vet. App. 272 (1999), the Court held that special 
consideration must be given to claims for PTSD based on 
assault.  In particular, the Court held that the 
provisions in M2 1-1, Part III, 5.14(c), which address 
PTSD claims based on personal assault are substantive 
rules which are the equivalent of VA regulations and must 
be considered.  See also YR v. West, 11 Vet. App. 393, 
398-99 (1998).

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the 
stressor incident.  Examples of such evidence include, but 
are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or 
tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following the 
claimed assault is one type of relevant evidence that may 
be found in these sources.  Examples of behavior changes 
that may constitute credible evidence of the stressor 
include, but are not limited to: a request for a transfer 
to another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; 
or unexplained economic or social behavior changes.  VA 
will not deny a post-traumatic stress disorder claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other 
than the veteran's service records or evidence of behavior 
changes may constitute credible supporting evidence of the 
stressor and allowing him or her the opportunity to 
furnish this type of evidence or advise VA of potential 
sources of such evidence.  VA may submit any evidence that 
it receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3) 
(2004); see also M21-l, Part III, 5.14(c).
In this case, service personnel records show deficiencies 
in timeliness, completion of assignments and violation of 
orders, which culminated in a psychiatric evaluation in 
May 1984, and lead to the veteran's subsequent discharge 
in July 1984.
In Patton, the Court pointed out that there are special 
evidentiary development procedures for PTSD claims based 
on personal assault contained in VA ADJUDICATION PROCEDURE 
MANUAL M21-1, Part III, 5.14(c) (Feb. 20, 1996), and 
former MANUAL M21-1, Part III, 7.46(c)(2) (Oct. 11, 1995).  
The RO should ensure that there has been full compliance 
with the cited law.
Turning next to the duty to assist, in view of the 
veteran's contentions relating to an alleged in-service 
sexual assault, the incomplete nature of the March 2003 VA 
psychiatric examination and the apparent behavior changes 
after the claimed assault, it is the Board's judgment that 
the veteran should be afforded another VA psychiatric 
examination by a different psychiatrist, which includes a 
nexus opinion.  38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R. § 3.159(c)(4) (2005).
The Board further notes that the veteran indicated at her 
Board hearing that she was found disabled by Social 
Security Administration (SSA).  While a copy of that award 
is of record, it is not clear whether the underlying 
medical records are in the claims file.  The duty to 
assist mandated by 38 U.S.C.A. § 5103A (West 2002) 
includes obtaining any medical records utilized in 
granting social security disability.  See, e.g., Voerth v. 
West, 13 Vet. App. 117, 121 (1999).  It is also apparent 
from the veteran's testimony that she is seen on a monthly 
basis for her PTSD.  The Appeals Management Center (AMC) 
or the RO must ensure that all relevant medical evidence 
has been obtained.  38 C.F.R. § 3.159(c)(1)(2) (2005).

During the pendency of this appeal, in March 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and 
therein held that the Veterans Claims Assistance Act 
(VCAA) notice requirements codified at 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the 
degree of disability and the effective date of an award.  
In the present appeal, the veteran was provided with 
notice of what type of information and evidence was needed 
to substantiate his claims for service connection, but he 
was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective 
date for the disabilities on appeal.  As these questions 
are involved in the present appeal, proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) should be 
provided to the veteran, that informs her that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is 
awarded, and also includes an explanation as to the type 
of evidence that is needed to establish both a disability 
rating and an effective date.  In addition, to fulfill all 
requirements of 38 C.F.R. § 3.159(b), the AMC or RO should 
request that the veteran provide any evidence in her 
possession that pertains to her claim and has not been 
submitted previously.  

Accordingly, the case is REMANDED for the following 
actions:

1.  Please send the veteran a 
corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence 
needed to establish a disability rating 
and effective date for her claim for 
service connection for PTSD on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Request that the veteran provide any 
evidence in her possession that 
pertains to her claim that has not been 
provided previously.  See 38 C.F.R. 
§ 3.159(b).  

2.  The AMC/RO should also ensure 
compliance with special evidentiary 
development procedures for PTSD claims 
based on personal assault contained in 
VA ADJUDICATION PROCEDURE MANUAL M21-1, 
Part III, 5.14(c) (Feb. 20, 1996), and 
former MANUAL M21-1, Part III, 
7.46(c)(2) (Oct. 11, 1995).  See 
Patton, supra.

3.  The AMC/RO must contact the SSA and 
obtain all records from that agency 
concerning the veteran's award of 
disability benefits, including any 
medical records used to make the 
determination, copies of any hearing 
transcripts, etc.  If the AMC/RO 
determines that the records sought do 
not exist or that further efforts to 
obtain them would be futile, this must 
be specifically indicated in the 
record.

4.  The AMC/RO must also contact the 
veteran and request that as much 
information as possible be provided 
concerning any relevant psychiatric 
evaluation or treatment.  All 
identified records must be obtained and 
associated with the claims file. 

5.  Thereafter, the AMC/RO should 
arrange for a VA psychiatric 
examination, by a different 
psychiatrist from the one who examined 
the veteran in April 2003, to determine 
the nature, severity and etiology of 
any psychiatric disability that may be 
present, to include PTSD.  Any 
diagnosis should conform to the fourth 
edition of the Diagnostic and 
Statistical Manual of Mental Disorders 
(DSM-IV).  The examiner is requested to 
identify the diagnostic criteria, 
including the specific stressor or 
stressors supporting the diagnosis.  
The claims file must be provided to the 
examiner for review of pertinent 
documents and that it was available for 
review should be noted in the written 
report.  It is imperative that an 
opinion is obtained that is based upon 
a complete review of all of the 
relevant evidence in the claims file, 
to include post-service private medical 
records.  The evaluation must include a 
complete history, to include any sexual 
abuse or assault that occurred prior to 
and during service.

Following the review of all of the 
relevant evidence in the claims file, a 
detailed medical and psychiatric 
history, the mental status examination 
and any tests that are deemed 
necessary, the examiner should opine 
whether it is at least as likely as not 
(50 percent or more probability) that 
any psychiatric disability that may be 
present, to include PTSD, began during 
service or is causally linked to any 
incident of the veteran's service, to 
include an alleged sexual assault.  

The psychiatrist is advised that the 
term "as likely as not" does not mean 
within the realm of possibility.  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim.  

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the psychiatrist is unable to answer 
the question presented without resort 
to speculation, he or she should so 
indicate. 

6.  Thereafter, the AMC/RO should 
ensure that no other notification or 
development action, in addition to that 
directed above, is required.  If 
further action is required, the AMC/RO 
should undertake it before further 
adjudication of the claim.

7.  Then, the AMC/RO should 
readjudicate the veteran's claim for 
entitlement to service connection for 
PTSD, to specifically include 
consideration of Manual M21-1, Part II, 
5.4(c) and Patton v. West, 12 Vet. App 
272 (1999).  If the benefit sought on 
appeal remains denied, the veteran 
should be provided with a Supplemental 
Statement of the Case (SSOC) with 
consideration of any evidence obtained 
since the issuance of the last SSOC.

Thereafter, subject to current appellate procedure, the 
case should be returned to the Board for further 
consideration, if otherwise in order.  No action is 
required of the veteran until she is otherwise notified by 
the RO.  By this action, the Board intimates no opinion, 
legal or factual, as to any ultimate disposition warranted 
in this case.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).












This claim must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



_________________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of 
the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand 
is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2005).


